DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Status of the Application
1.	Acknowledgement is made of the amendment received 10/27/2021. Claims 8-11, 13-16 & 19-28 are pending in this application. Claims 1-7, 12, 17 & 18 are canceled. Claims 20-28 are new. 
   EXAMINER' S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 28, line 1: cancel “claim 28” and insert --claim 26--, because claim 28 depends on itself. 
	(This further amendment was not authorized by attorney or record. The examiner found it as minor typo-error and correct himself). 
					Allowable Subject Matter
3.	Claims 8-11, 13-16 & 19-28 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
claim 1; and 
a shallow trench isolation (STI) structure formed between the photodiode region and the pixel transistor region having a transistor, the STI structure electrically isolating the photodiode region from the transistor and having a target depth TD and a critical dimension CD, comprising: a trench extending into the semiconductor substrate and having a trench depth D relative to the planar region of the substrate top surface surrounding the trench such that D is greater than TD and a trench width W at the substrate top surface such that W is greater than CD; and a semiconductor material epitaxially grown in the trench to provide the STI structure having a depth equal to TD and a critical dimension equal to CD, and an oxide material filling disposed in the trench, and the oxide material includes an oxide cap having a width greater than CD and a height h above a substrate surface wherein the gate electrode of the pixel transistor is formed on the oxide cap, as in the context of claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/1/21